 STEVENS GRAPHICS, INC. 457Stevens Graphics, Inc. and Graphics Communication International Union, Local 121C.  Case 10ŒCAŒ33719 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On December 11, 2002, Administrative Law Judge Lawrence W. Cullen issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Gregory Powell, Esq., for the General Counsel. James W. Wimberly Jr., Esq., for the Respondent. DECISION STATEMENT OF THE CASE LAWRENCE W. CULLEN, Administrative Law Judge.  This case was heard before me in Birmingham, Alabama, on Octo-ber 25, 2002.  The complaint is based on a charge filed in this case by Graphics Communication International Union, Local 121C (Local 121C or the Union).  The complaint as amended at the hearing alleges that Respondent, Stevens Graphics, Inc. (the Respondent or the Company), violated Section 8(a)(1) and (5) of the National Labor Relations Act (the Act).  The Respondent has by its answer, amended at the hearing, denied the commis-sion of any violations of the Act, and has also raised a 10(b) defense and moved in the alternative that this matter should be deferred to arbitration. After due consideration of the trial memorandums filed by the General Counsel and Respondent and their arguments on the record in the case I make the following FINDINGS OF FACT A.  The Business of Respondent The complaint alleges, Respondent admits, and I find that at all times material, Respondent has been a Georgia Corporation,                                                            1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. with an office and place of business in Birmingham, Alabama, where it has been engaged in the business of commercial print-ing, that during the past 12-month period, Respondent in con-ducting its business operation, purchased and received at its Birmingham, Alabama facility goods and materials valued in excess of $50,000 directly from suppliers located outside the State of Alabama and has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act. B.  The Labor Organization The complaint alleges, Respondent admits, and I find that at all times material, the Union has been a labor organization within the meaning of Section 2(5) of the Act. C.  The Appropriate Unit The complaint alleges, Respondent admits, and I find that at all times material herein, the following employees of Respon-dent have constituted a unit appropriate for collective bargain-ing within the meaning of Section 9(b) of the Act:  Employees of the Company™s pressroom, preparatory and maintenance departments.  I also find based on the evidence in the hearing the Union is the recognized and exclusive collective-bargaining representa-tive of the bargaining unit employees and that the Union and the Company have been parties to a succession of collective-bargaining agreements, the most recent of which is for the pe-riod from April 1, 2001, to March 31, 2005. D.  The Alleged Unfair Labor Practices The complaint alleges that Respondent violated Section 8(a)(1) and (5) of the Act.  At the hearing the General Counsel contended that the Respondent violated Section 8(a)(1) of the Act by interfering with the Section 7 rights of the bargaining unit employees to post union-related notices on a union bulletin board in the pressroom.  The General Counsel does not cite any case authority for the position that there is a Section 7 right to post union-related notices on the bulletin board.  Respondent contends that there is no Section 7 right to post union-related notices on the union bulletin board but that any such rights must be supported by contract rights negotiated by the parties or by the past practice of the parties.  Respondent contends that several years ago it agreed to and did set up a bulletin board in the pressroom for the Union to post notices to employees, but that it did not agree to an unfettered right of the Union to post any type of notices on the bulletin board.  Rather it contends it retained the right to monitor the bulletin board to ensure that no controversial material or material that degrades the Company is posted. In his opening statement General Counsel posed the issue as ﬁis it a violation of Section 8(a)(1) and (5) when the Respon-dent censors union related communications and union related postings by requiring and directing Union representatives to remove postings on a Union designated bulletin boardﬂ in vio-lation of the bargaining members™ Section 7 rights.  This case involves the union bulletin board in the pressroom.  There is also a company bulletin board in the pressroom.  There are two other bulletin boards used by employees.  One is in the pre-339 NLRB No. 64  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458pressroom and the other is in the maintenance department. There are no violations alleged with respect to these other two bulletin boards.  Only union-rela
ted materials are posted on the 
Local 121C bulletin board in the pressroom.  The General 
Counsel contends that newspaper clippings, letters from union 
representatives, notices of union 
meetings, and resignations or elections of union representatives are posted on Local 121C™s bulletin board and that in the past bargaining unit members and 
union officials have been permitted to post union-related in-
formation on 121C™s bulletin board without restriction.  Gen-
eral Counsel contends that things changed in May 2002, when 
the Respondent™s supervisors a
nd agents ﬁbegan to censor, scrutinize, in essence reject, ed
it, and order that union-related materials be removed from 121C™s bulletin board.ﬂ  Union 
Local 121C President Charles Watt was ordered to remove 
union-related postings from the Union™s bulletin board in the 
pressroom. The General Counsel contends that these actions by 
Respondent were a material cha
nge in the terms and conditions 
of employment of the bargaining 
unit members and that this is a 
clear violation of not only Sec
tion 8(a)(1), but also Section 8(a)(5) of the Act. In support of its case the General Counsel called Charles 
Watt, the Local 121C president. 
 Watt is a 6-year employee of 
Respondent.  He was involved in the negotiations for the 2001Œ
2005 contract.  At that time he was vice president of the Union. 
He has also served as a steward.  Watt testified that prior to 
May 2002, union-related materi
als were posted on the union 
bulletin board without questioning by Respondent as to their 
content such as correspondence from the International officers, 
union-related news clippings 
from the union newsletter and notices of union meetings.  Some of the items were posted for 
days, weeks, or in excess of 6 months.  Bargaining unit mem-
bers may also post material so 
long as it pertains to the Union and have done so without objecti
ons by the Company.  He was 
never required to obtain permi
ssion or prior approval for post-ing the union-related material. The complaint filed in this case as amended at the hearing 
asserts that on or about May 7,
 2002, and continuing to date, Respondent has prohibited the Union from posting certain ma-terials on a union bulletin board 
at Respondent™s Birmingham, Alabama facility, and has ﬁrefused to allow the posting of pro-
tected concerted materials on the Union™s bulletin board located 
in or near the Pressroom.ﬂ  A letter from Union President Watt 
to Plant Manager Alan Simmons 
dated June 21, 2001, refers to the manning of press 90 which has been a matter of dispute between the Union and the Company.  Watt testified that prior 
to May 2002, any union-related material could be placed on the 
bulletin board and no questions we
re raised concerning its con-tent and he was never required to obtain company approval 

prior to posting material on the bulletin board.  The June 21st 
letter was placed on the bulletin board without incident.  A 
letter dated July 18, 2001, from 
Watt to Simmons concerns an arbitrator™s decision regarding the electronic prepress work.  

This letter was also posted without prior approval or incident.  
A letter dated September 26, 2001, from Watt to Duane Ac-
kerman, chairman and chief executive of Bell South Enter-

prises, concerned an arbitrati
on award won by the Union with 
respect to members of manage
ment doing bargaining unit work. Bell South Enterprises is the major customer of the Company 

which prints the telephone directories for Bell South.  In his 
letter Watt states that Respondent
 has ﬁchosen to mislead the 
bargaining unit in prepressﬂ and further asserts that then Plant 
Manager Fred Ondrako threatened to fire him and other bar-gaining unit employees.  This letter was posted and not ques-
tioned concerning its comments but was questioned because 
Watt had used the Company™s copier and paper to produce it.  
Watt recopied the letter using an outside source and it was re-
posted.  A newsletter by the In
ternational Union discussing a Board ruling in favor of another Graphics Communication In-

ternational Union local in Evansville, Indiana, regarding a work jurisdiction case item was posted without incident. In a letter dated April 25, 2002, regarding ﬁManning on Press 90ﬂ from 
Watt to Simmons, Watt contended the parties had bargained to 
impasse over this issue.  This
 letter was posted without inci-dent. In a letter dated June 14, 2002, from Watt to Simmons regarding the ﬁManning of Pre
ss 90ﬂ and the history of ex-
changes of proposals by the Company and the Union, Watt 
contended that the parties were at an impasse regarding this issue.  Simmons reviewed this letter and did not permit Watt to 
post it.  In a letter dated July
 2, 2002, from Simmons to Watt regarding ﬁCrewing of Press 90,ﬂ the Company informed the 

Union, of its intention to impl
ement ﬁits Final Proposal.ﬂ  Watt was not allowed to post this lette
r.  In a letter dated July 10, 
2002, from Watt to Simmons regarding press 90, Watt states that the Company™s assertion that it will implement manning 

ﬁrather than allow the arbitration process to settle this matter is 
proof of the lack of cooperation Local 121C has received in this 
matter.ﬂ  Watt was not allowed to post this letter.  In a memo to 
Local 121C from Watt dated A
ugust 14, 2002, Watt asserted that there has been a resolution of NLRB charges relating to 
posting materials on the union bulletin board and that ﬁthe 
Board is for the posting of union 
related material and informing 
the union body.ﬂ  This memo also states, ﬁPlease refrain from 
leaving your work area to read this information, read it on 

breaks and before or after your 
shift.ﬂ He was not allowed to post this memo. A letter from Watt to Simmons dated May 3, 

2002, regarding, ﬁCode of C
onduct or Harassment Policyﬂ 
reads as follows: 
 Two days ago a member of mana
gement while working in the 
Pre-Press area stated that he would like to cut the fingers off 
of anyone that threw away an original file.  This threat was 
very inappropriate considering all persons working in this 
area have begged for training for over four years.  This threat 
also shows a lack of respect for co-workers and is also unac-
ceptable.  Local 121C would like for you to consider man-

agement as part of ALL EMPLOYEES and investigate this 
matter. 
 This letter remained on the bulletin board for only a short pe-
riod of time and Watt was then called to the office of Supervi-
sor Andy Burridge who directed 
him to remove it.  Watt com-
plied and removed the letter from the bulletin board. 
On cross-examination, Watt testified that the items which he 
was allowed to post on the bulle
tin board were not controver-
sial, confrontational, or hostile.  The newspaper clipping in-
volved another company.  He was not permitted to post the 
 STEVENS GRAPHICS, INC. 459June 14, 2002 letter by Simmons 
who reviewed it.  This was 
submitted to Simmons two times by Watt.  Simmons initially 
denied Watt™s request to post it and on the second occasion told 
Watt he did not have time to review it.  Watt then took this 
letter back from Simmons and did not again submit it for re-
view.  Watt testified he was never told that any of the materials 
he was not permitted to post on the bulletin board were inaccu-
rate or confrontational.  Watt te
stified that he was not permitted 
to post the July 10, 2002 letter by the Human Resources Safety 

Supervisor Dennis Adams and by Simmons who told him it had 
inaccuracies in it and that it was Watt™s opinion.  Watt denied 
that either Adams or Simmons offered to sit down with him to 
attempt to modify the letter to make it acceptable.  In that letter, 
he accused the Company of regressive bargaining.  Watt testi-
fied that when he was denied the opportunity to post materials 
on the bulletin board.  He was not told that he had violated a 
rule. Plant Manager Simmons testified that the first disagreement 
regarding posting on the union bulletin board occurred in late 
January 2002, regarding an unfair labor practice charge against 
the Company filed January 25, 2002, which was posted on the 
union bulletin board in the pressroom.  He told Watt it was not 
appropriate.  Watt agreed to ta
ke it down.  Simmons contended at the hearing that the posting had not been approved by the 

Company and was confrontationa
l, citing alleged threats by 
management to the Union.  Simmons told Watt that in the fu-
ture he should ask him for permission to post anything that was 
of a confrontational nature, or
 deviated from their standard practices.  A letter dated Febr
uary 6, 2002, from Union Attor-
ney Thomas D. Allison to Watt discusses the decision of an 
arbitrator in a case involving the Company and the Union.  In 
this letter Allison asserts that the Union has been upheld on 
virtually every item of contention in the case involving bargain-
ing unit work.  This letter was also posted without approval by 
the Company.  Simmons then met with Watt in a meeting at-
tended by Department Manager 
Burridge and Union Represen-
tative George Shack. Simmons told Watt that the posting did 
not conform to the practices of 
the parties, was controversial, was an ongoing issue and specified individuals and their 
employment status.  Simmons to
ld Watt to remove it and Watt 
agreed. Simmons at that time, again told Watt to seek his or his 
manager™s approval for future postings.  In a letter dated April 
25, 2002, from Watt to Simmons, 
Watt asserts that the Com-pany has made no effort to 
meet a minimum manning require-ment and asserts that there is 
an impasse in bargaining.  Watt requested permission to post this letter from his manager who sought and received Simmons™s authorization to do so.  Sim-

mons testified he did not consider anything in this letter to be 
derogatory or adversarial.  
On May 6, 2002, Simmons received 
the letter dated May 3, 2002, fro
m Watt concerning the code of conduct or harassment policy.  The letter accused a member of 
management of stating that he 
would like to cut the fingers off of anyone that threw away an original file.  On May 7, Sim-

mons was informed by Depart
ment Managers Burridge and Jack Sollenberger that this letter was on the union bulletin 
board in the pressroom.  He instructed these managers to meet 
with Watt and inform him this was not appropriate for the bul-
letin board.  The Company was in the beginning stage of inves-
tigating the allegations in this letter.  His understanding made 
known to Watt was that inappropriate postings by Watt should 
be removed and Watt should seek approval prior to posting in 
the future.  A letter dated April 30, 2002, from the Acting Re-
gional Director for Region 10 of the Board to Simmons in-
formed him that the charges in Stevens Graphics, Inc., Cases 
10ŒCAŒ-33564 and 10ŒCAŒ33565 had been withdrawn.  The 
charges in that case asserted that the Company was prohibiting 
the posting of copies of unfair labor practice charges on the 
bulletin boards.  On May 9, 2002, Watt posted a copy of the 
charge in the instant case which he had filed on May 8, 2002, 
which alleged that since May 7, 2002, the Company had re-
fused to allow the posting of protected concerted materials on 
the Union™s bulletin board in or near the pressroom.  At Sim-
mons™ instructions, Department
 Managers Burridge and Sollen-berger met with Watt and informed him that this was not con-

sistent with approved postings in the plant and instructed him to 
remove the charge from the bulletin board.  A letter dated June 
8, 2002, from Watt to Bell South CEO Duane Ackerman states:  Local 121C G.C.I.U. is currently trying to negotiate 
manning for PRESS 90, STEVENS GRAPHICS 

BIRMINGHAM.  This press has had eight person crews 
scheduled from the start although more than eight have 
been used on many occasions.  We are having difficulty 
negotiating for we are now being told that six persons are 
billed to this press and two pe
rsons are billed as extras on the floor.  This is being done by management altering the 
floor data records that the MEN IN CHARGE are listing 
as their crews.  A review of the history of this press will 
show that eight persons are n
eeded to protect the invest-
ment BELL SOUTH has made in this equipment, for it 

moves a tremendous amount of paper in a very short pe-
riod of time. Press 90 prints 144 pages of four color at speeds of 
over forty thousand per hour.  Experienced pressmen are 
informing you it should not be ran [sic] with the same 
number of persons used on PRESS 80 WHICH RUNS 64 
PAGES OF FOUR COLOR AT LESS SPEED.  The 
automated features of this press are to assist a person in his 
or her job, not to replace them. 
We are currently negotiating 
with persons experienced 
in creative billing, not printing.  This is unfair to LOCAL 
121C and to the investment BELL SOUTH and its 

STOCK HOLDERS have made in this press. PRESS 90 is one of the finest directory presses in the 
industry and LOCAL 121C is as
king for a crew that can 
help you use it to it™s full potential.  [Emphasis added.] 
 This letter was posted by Watt 
without permission.  Simmons met again with Watt and instructed him to remove it which he 
did.  At the hearing Simmons c
ontended that the letter alleged fraudulent alteration of company records and implied unethical 
billing practices. A letter from Simmons to Watt da
ted July 2, 2002, regarding 
disagreement of the parties concerning the crewing of press 90 
contains the Company™s position with
 respect to the situation.  
In this letter he notes, ﬁthe unf
ortunate situation of high absen-teeism in the Pressroom.ﬂ  He also notes, ﬁthe Union declined 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460to respond to the Company™s proposal or the Company™s nu-
merous attempts to schedule anot
her meeting.ﬂ  He also states, 
ﬁYou further attempted to circumvent the grievance proce-
dure.ﬂ  The letter also states that the Company intends to im-
plement its final proposal due to th
e lack of mutual agreement.  
Watt asked Simmons for approval to post this letter and a letter 

dated July 10 from Watt to Si
mmons.  Simmons denied his request and contended at the hearing that the posting of both 
letters would not be consistent w
ith the practice of the parties.  
He specifically told Watt that the material in the July 10 letter 
contained confrontational and inaccurate material and that the 
claim that the Company had enga
ged in regressive bargaining 
was not factual.  He did not specify any problems with the con-
tent of the July 2 letter. He te
stified further that he discussed 
with Watt the reasons why the letter of July 10 was inappropri-

ate and caused Safety Representative Dennis Adams to help 
Watt in rewording the letter so as to make it acceptable.  Watt 
then approached Simmons again and said he was not going to 
reword the letter. On cross-examination Simmons testified that Respondent™s operating instruction outlines the current practice of requiring 
preapproval for postings.  This policy requires serial numbering 
on postings and the maintenance of an annual log and the as-
signment of a posting period.  Simmons acknowledged that none of these three requirements are met.  He testified that 

supervisors routinely observe the 
bulletin boards and if they see 
something that is not appropriate they bring it to ﬁsomeone™s 

attention.ﬂ  He testified there has not been ﬁa history of having 
a lot of confrontational or inappropriate material posted, but 
when there has been its been dealt with.ﬂ  Simmons has never 
issued a written corrective action to Union President Watt or 
disciplined him for altering or posting or removing anything on 
bulletin boards.  He contended at the hearing that inappropriate or confrontational material or material that is disruptive must be 
removed from the bulletin board by either the employee or the 
Company.  Neither the Company nor the Union have offered 
any proposals in negotiations to 
change work rules or operating instructions regarding the bulletin boards.  On rebuttal by the 

General Counsel, Union President Watt testified that prior to 
the date of the hearing he has never seen this operating instruc-
tion and no supervisor has ever 
told him he could not post ma-terials as a result of Respondent™s Exhibit 2. Jerry Langham, who is currently 
a finishing services supervi-
sor with Respondent, was formerly a union shop chairman from 
1984 to 1988 with Local Union 540, which represents the bind-
ery and shipping department employees.  He testified that the 
Company met with both unions jointly in 1987, concerning 
bulletin boards.  The Company agreed to purchase bulletin 
boards with locked glass doors for the Unions to have a place to 
post notices and the union representatives of both unions agreed 
and there was an operating instruction prepared and Local 121C 
was part of this.  He testified that Local 540 posted their pen-
sion plan on their bulletin board
 with permission and never sought to post anything confidential or any unfair labor prac-
tices charges or derogatory statements.  He testified that it was 
discussed at the meeting that the human resources manager would have to approve all postings and the unions agreed to 
this.  The negotiations notes show Larry Best, Tommy Pitts, 
Mike Capps, and James Gant were all Local 121C members who attended this meeting and agreed to this procedure. 
Tony Pitts also testified on behalf of the Company.  He has 
been a supervisor for about 2 years.  He was chapel chairman of 
the maintenance department for Local 121C from 1982 to 1989.  
He recalls that there was some controversy about bulletin 
boards, which was resolved by an agreement.  He was not pre-
sent at the meeting as he was on vacation but became aware of 
it in 1987 and Scott Rapp (who was then the human resources 
representative), sent out an agr
eement to be reviewed concern-
ing the union bulletin board policy.  The policy permitted the 

posting by the Union on the union bulletin board of general 
notices such as union meetings
, Graphics Communication In-ternational Union (GCIU) fliers, pension statements, and things of that nature.  Any controversial or derogatory items needed to 
be cleared through human resources before they were posted.  
The Union agreed to this. 
Respondent called Fred Ondrako on its behalf.  Ondrako was 
formerly employed by the Company.  He began his employ-
ment as a pressroom supervisor in 1982.  He became produc-
tion manager in 1992 and plant manager in 1995 or 1996.  He retired in March 2000.  Ondrako testified there was an operat-
ing instruction manual that contained an operating instruction 
pertaining to the posting of items on bulletin boards.  When 

Ondrako came to work in 1982, there was no policy or organ-
ized way of posting on bulletin boards and the operating in-
struction was developed to fo
rmalize the method of posting. The Company met with the union representatives and informed 
them of the new policy and the Unions agreed.  The Company 
gave out a new policy and procedures which replaced the oper-
ating instruction manual but he doe
s not believe it is in there.  
During his tenure the Union did not challenge the work rule 
regarding notices or the operati
ng instruction.  He testified further that there was an occasion that a union representative 

wanted to post a notice and he to
ld the union representative this was not in compliance with the policy and the union representa-
tive removed the item.  He testified that normally postings were 
cleared with the human resources department. 
Analysis, Preliminary Issues 
Respondent contends that the 
employer™s restrictions on 
posting have existed for a considerable period of time and cer-tainly beyond the 6-month limitation period for filing of an 
unfair labor practice charge under the Act and that the allega-tions are barred by Section 10(b) of the Act.  I find, however, 
that the evidence is not dispositive of this issue particularly as 
the alleged violations of the Act are continuing.  I accordingly 

reject this defense. Respondent contends also that it is willing to allow this dis-
pute to be processed through the grievance and arbitration pro-
cedure and that this case should accordingly be deferred to 
arbitration, citing Collyer Insulated Wire, 192 NLRB 837, 77 (1971); National Radio Co., 198 NLRB 527 (1972); United Technologies Corp., 268 NLRB 557 (1984).  However, I find 
deferral is inappropriate in this 
case which alleges violations of Section 8(a)(1) of the Act by 
the Respondent™s restriction of postings on the bulletin board.  The April 1, 2001, through 

March 31, 2005 labor agreement of
 the parties does not address  STEVENS GRAPHICS, INC. 461the issue of postings on the bulletin board by the Union.  Thus, 
there is no assurance that the alleged Section 7 rights of the 
employees are covered in the contract.  In 
United States Steel Corp., 223 NLRB 1246, 1247 (1976), the Board held that under 
Collyer, deferral is dependent on the express language of the 
contract and noted that in that case there were no provisions in 
the labor agreement relating to distribution of Section 7 litera-
ture.  The Board thus refused to defer to the parties grievance-
arbitration procedure. Analysis of the Merits 
The facts of this case are not in substantial dispute.  In 1987, 
the Company met with representatives of both of its Unions and 
advised them it would institute a bulletin board policy for post-
ings for the Company and the Unions.  The Company would 
maintain a bulletin board for its
 postings and the Unions would be given bulletin boards for their postings.  Local 121C™s bulle-

tin board was in an area in the pressroom, which is the room in 
which most of its bargaining unit members work and all em-
ployees pass by this area as they come to and leave work.  The 
Company also maintained its bulle
tin boards in this area.  Other bulletin boards for posting by the bindery employees and for 
miscellaneous postings of various kinds by employees were 
posted in other areas of the plant.  Both Unions agreed to the 
Company™s decision to purchase bulletin boards.  There was no 

written agreement.  However, the Company updated its operat-
ing instructions and work rules in 1988 relative to bulletin 
boards and required that postings were to be approved by the 
human resources department with various requirements out-
lined in the operating instructions.  As noted in the testimony of 
former Plant Manager Ondrako and current Plant Manager Simmons, items were posted on bu
lletin boards without signifi-cant dispute over the years.  
Ondrako and Simmons testified that on occasion they removed materials from the Union Local 

121C™s bulletin board, which they regarded as inappropriate 
without challenge by Local 121C officials.  It is undisputed that 
the Company did not adhere to the various conditions and re-
quirements of its posting policies set out in its operating in-
structions and that the work rules and operating instructions were not specifically sent to the Unions, but were available in 
various areas of the plant.  Th
e General Counsel contends that Union Local 121C posted various ite
ms without restrictions and that there is therefore a past practice permitting the Union to 
post various items without challenge.  The General Counsel™s 
only witness was President 
Watt who candidly acknowledged 
he has only been an employee for 6 years.  He also testified he 
posted controversial items or opi
nions without challenge.  The General Counsel contends that Respondent has violated Section 8(a)(1) of the Act by interferi
ng with the employees Section 7 
right to maintain a union bulletin board and be permitted to post 

union materials thereon without scrutiny. 
There is no statutory right of 
unions or employees to post no-
tices or otherwise use bulletin boards on an employer™s prem-
ises, Eastex Inc.
, 215 NLRB 271, 272 (1974), enf. as modified 
556 F.2d 1280 (5th Cir. 1977), and affd. 437 U.S. 556 (1978).  
In Special Machine & Engineering, Inc.
, 247 NLRB 884 
(1980), the Board adopted the administrative law judge™s deci-

sion in which he stated:  The right to post material on an employer™s bulletin boards 
may arise out of a collective-bargaining agreement.  To the 
extent that the grant by an employer in a collective-bargaining 
agreement of the right to utilization of bulletin boards consti-
tutes a concession, an employer 
may define the parameters of 
its concession and may insist upon the imposition of limita-

tions, restrictions, and regulations on such rights.  In Special Machine as in the instant case there was no provi-
sion in the collective-bargaining agreement granting employees 
or the Union the right to post items on the bulletin board.  The 
judge then proceeded to examine the past practice of the par-
ties.  The past practice of the parties in the case before me does 
not support the General Counsel™s assertion that the Respon-
dent has accorded the Union the unchallenged right to post 
materials on the bulletin boards without scrutiny.  Rather as 
former Union Chapel Chairman 
Pitts testified, postings on the 
union bulletin boards were generally limited to notices of meet-
ings and changes in union representatives but no controversial 
material was posted by his Uni
on.  The testimony of Ondrako 
and Simmons supports Respondent™s position that it has main-
tained the right to limit postings 
of controversial matters such as the filing of the unfair labor 
practice charge and the postings restricted by managers in this
 case which are controversial in 
nature and degrade the Employer.  In 
Overnite Transportation Co., 307 NLRB 666, 674 (1992), the Board held that the em-
ployer had a reserved right to monitor the contents of all post-

ings to ensure they did not c
ontain degrading or inflammatory 
material.  In Western Summit Flexible Packaging, 310 NLRB 45, 54 (1993), no violation of the Act by the employer was 
found for its refusal to permit the posting of an unfair labor 
practice charge.  In the instant case the unfair labor practice 
charge and the letter sent by the union official to the plant man-
ager accusing a ﬁmember of management threatening to cut off 
any employees™ fingers for deleting an original fileﬂ and the 
letter regarding alleged creative billing clearly are controversial 
and inflammatory and were lawfully
 restricted by the employer.  
I find the General Counsel has not established that there was a 
past practice of permitting the Union to post whatever it desires 
without scrutiny from the Respondent.  I also find there is no 
statutory right to post notices on an employer™s bulletin boards. 
CONCLUSIONS OF LAW 1.  Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  Respondent did not violate the Act by its restriction of 
postings by the Union on the union bulletin board on Respon-
dent™s premises.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462On the above findings of fact and conclusions of law, and the 
entire record, I issue the following recommended
1                                                          
                                                                                             
1 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
ORDER The complaint is dismissed. 
  Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  